DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17 and 18 are currently pending.
Claims 17 and 18 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Status of Rejections Pending since the Office Action of 25 July 2022
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.
Claim Objections
Claim 17 is objected to because of the following informalities: the recitation of “wherein each said solar panel includes a flat surface for receiving solar radiation, and each solar panel positioned on said first side of said support structure is vertically spaced apart from each immediately adjacent solar panel on said first side of said support structure, and each solar panel positioned on said second side of said support structure is vertically spaced apart from each immediately adjacent solar panel on said second side of said support structure, so that each pair of solar panels is vertically spaced apart from other pairs of solar panels; and wherein each solar panel positioned on said first side of said support structure is facing said first direction and is oriented in a first vertical plane with other solar panels on said first side, and each solar panel positioned on said second side of said support structure is facing said second direction and is oriented in a second vertical plane with other solar panels on said second side” should be amended as follows to avoid confusion between the “first solar panel” and “the second solar panel”:

“wherein each said first and second solar panels includefirst solar panel positioned on said first side of said support structure is vertically spaced apart from each immediately adjacent first solar panel on said first side of said support structure, and each second solar panel positioned on said second side of said support structure is vertically spaced apart from each immediately adjacent second solar panel on said second side of said support structure, so that each pair of solar panels is vertically spaced apart from other pairs of solar panels; and wherein each first solar panel positioned on said first side of said support structure is facing said first direction and is oriented in a first vertical plane with other first solar panels on said first side, and each second solar panel positioned on said second side of said support structure is facing said second direction and is oriented in a second vertical plane with other second solar panels on said second side”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Scott et al.,U.S. Publication No. 2013/0335956 A1.
Regarding claim 17, Scott teaches a solar  array system (1; Fig.1) comprising:
A support structure (2; Fig.1; [0036]); and 
A plurality of pairs of solar panels (4; Fig.2) fixedly attached to the support structure (2; Fig.1-2), each pair of solar panels consisting of two separate solar panels (4) fixed in a joined together back-to-back orientation, so that a first solar panel is fixed to said support structure on a first side thereof facing a first direction (i.e. West side), while a second solar panel is affixed to an opposite side of said support structure facing a second , opposite direction (i.e. East side), with said first and second solar panels forming one of said pairs (see figure below);

    PNG
    media_image1.png
    627
    832
    media_image1.png
    Greyscale

	Wherein each said solar panel (4) includes a flat surface for receiving solar radiation, and each first solar panel (cells 4 facing the West) positioned on said first side of said support structure is vertically spaced apart from each immediately adjacent first solar panel on said first side of said support structure, and each second solar panel (cells 4 facing the East) positioned on said second side of said support structure is vertically spaced apart from each immediately adjacent second solar panel on said second side of said support structure, so that each pair of solar panels is vertically spaced apart from other pairs of solar panels (see Fig.1: Although figure 1 only shows one side of the plurality of pairs of solar panels, it is apparent that each pair is vertically spaced apart from other pairs of solar panels)

    PNG
    media_image2.png
    629
    737
    media_image2.png
    Greyscale

	Wherein each solar panel positioned on said first side of said support structure (2) is facing said first direction (West) and is oriented in a first vertical plane with other solar panels on said first side (See Fig.1), and each solar panel  positioned on said second side of said support structure is facing said second direction (East) and is oriented in a second vertical plane with other solar panels on said second (See Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beghelli, EP 2175189 A1 (document attached) in view of Scott et al., U.S. Publication No. 2013/0335956 A1.
Regarding claim 18, Beghelli teaches an integrated structure equipment for public road lighting (Fig.10, 12, 13) comprising:
A support structure (3; Fig.12-13);
A plurality of solar panels (2; Fig.10, 12-13), corresponding to the claimed “first solar panels”, fixedly attached to the support structure (3), so that said first solar panels facing a first direction (see Fig.10 and 12);
	Wherein each said solar panel (2) includes a flat surface for receiving solar radiation, and each solar panel is vertically spaced apart from other solar panels (see Fig.10 and 12);
	Wherein the solar panels (2) are oriented at an angle with respect to said support structure (3), so that a top portion of each solar panel abuts said support structure, and a lower portion of each solar panel is spaced apart from said support structure; and
	Wherein each of the plurality of said first solar panels (2) facing in said first direction in a parallel plane with respect to other first solar panels.
	Beghelli does not specifically teach a plurality of pairs of solar panels, each pair including the first solar panel and a second solar panel separate from the first solar panel fixed in a back-to-back orientation, wherein said second solar panel of each pair facing an opposed second direction in a parallel plane with respect to other second solar panels.
	However, Scott teaches a pole having a vertically extending support structure (2; Fig.1; [0036]) and a plurality of pairs of solar panels (4; Fig.2) fixedly attached to the support structure (2; Fig.1-2), each pair of solar panels consisting of two separate solar panels (4) fixed in a back-to-back orientation, so that a first solar panel of said pair faces a first direction, and a second solar panel of said pair faces an opposed second direction, with said first and second solar panels forming one of said pairs. Scott teaches that the pole has a square cross section with solar panels on each side to optimize solar radiation on the solar panels [0017].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to add a plurality of second solar panels to the pole of Beghelli fixed in a back-to-back orientation with the first solar panels in the same manner as taught by Scott, such that the second solar panels  facing an opposed second direction in order to optimize solar radiation on the solar panels and to generate more electricity as taught by Scott [0017]. In addition, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
	Note that modified Beghelli would include a plurality of pairs of solar panels, wherein each pair includes one of said first solar panels facing in the first direction in a parallel plane with respect to other first solar panels and further includes one of second solar panels facing in the second opposite direction in a parallel plane with respect to other second solar panels (See figure below).

    PNG
    media_image3.png
    864
    655
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726